                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         A T L A N T A DIVISION


UNITED STATES OF AMERICA,

  Plaintiff,

        v.                                CRIMINAL FILE NO.
                                          NO. 1:19-CR-221-2-TWT

QUENTIN TRULEY,

 Defendant.

                                 ORDER

      This is a criminal action. It is before the Court on the Report and

Recommendation [Doc. 42] of the Magistrate Judge recommending denying the

Defendant Truley’s Motion to Suppress [Doc. 33] and Amended Motion to

Suppress [Doc. 36]. No objections to the Report and Recommendation have

been filed. The Court approves and adopts the Report and Recommendation as

the judgment of the Court. The Defendant Truley’s Motion to Suppress [Doc.

33] and Amended Motion to Suppress [Doc. 36] are DENIED.


        SO ORDERED, this 27 day of March, 2020.


                                            /s/ Thomas W. Thrash
                                            THOMAS W. THRASH, JR.
                                            United States District Judge
